DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 9-11, 13-15, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart et al. (US 2012/0062729 A1, “Hart”).
As to claims 1, 11, Hart discloses a method, comprising: 
identifying, using an information handling device (Fig. 3(a), computing device 302, para. 0032), a position of at least one user in a space (image information captured by an image capture element is analyzed to determine the position of at least one person 308 and/or 310, para. 0039) 
focusing, prior to receiving voice input from the at least one user, a microphone beam on the position (after a person is determined to be a primary user, using image analysis, one or more microphones are caused to capture audio primarily from the relative position of the primary person, para. 0039; audio capture elements are configured in an array to function as a beamformer, para. 0034, 0044); and 

As to claim 3, 13, Hart discloses: wherein the identifying the position comprises identifying the position using at least one sensor selected from the group consisting of a camera sensor and a microphone (image capture elements 304 and/or audio capture elements 314, 316 determine the location or spatial positioning of a person, para. 0044).
As to claims 4, 14, Hart discloses: wherein the optimizing comprises filtering out extraneous voice input received from other positions in the space (sound captured from directions other than the position of the person are filtered out, para. 0039).
As to claims 5, 15, Hart discloses: further comprising determining, using at least one sensor, an identity of the user (image recognition algorithm identifies an authorized person, para. 0041, 0056, 0067).
As to claims 9, 19, Hart discloses: identifying a task attempting to be performed by the at least one user (identifying a task to be performed, para. 0002, 0067).
As to claims 10, 20, Hart discloses: focusing the microphone beam on the position associated with each of the at least one users involved in the performance of the task (beamformer obtains audio from the identified primary person, para. 0039, 0044).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 6-7, 12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Torfs et al. (US 2020/0035248 A1, “Torfs”).
Hart discloses: wherein the identifying the position comprises receiving a signal from another device (secondary device 390, para. 0048), but differs from claims 2, 12 in that it does not specify the secondary device being associated with the at least one user.
Torfs teaches identifying the position of a user by receiving location information from the user’s mobile or wearable device (para. 0048-0053, 0105-0106).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hart with the above teaching of Torfs in order to more accurately determine a user’s position.
As to claims 6, 16, Hart in view of Torfs discloses: 
accessing, based on the determining, a user profile associated with the user (Torfs: user profile is accessed from database 19, para. 0037, 0089-0090, 0100); and 
optimizing the processing of the voice input based on the user profile (Hart: audio capture is focused to capture sound from the direction of a user who is determined to be authorized, para. 0041).
As to claims 7, 17, Hart in view of Torfs discloses: identifying, based upon the determined identity of the user, a characteristic associated with the user, wherein the characteristic corresponds to at least one of: an age of the user and a gender of the user (Torfs: user profile includes gender, date of birth, etc., para. 0037).
Claims 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Torfs, as applied to claims 7, 17 above, and further in view of Chengalvarayan (US 2016/0035346 A1).

Chengalvarayan teaches using speaker-specific parameters from a user profile, such as pitch, gender, age, etc., to perform speech recognition from the speaker (Fig. 4, para. 0012-0014).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hart in view of Torfs with the above teaching of Chengalvarayan in order to more accurately recognize the user’s speech.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Robinson (US 11,096,006) teach a directivity profile based on speaker characteristics, such as voice frequency range, gender, etc.  Yang et al. (US 2021/0110830 A1) teach focusing a microphone beam based on a determined position of a subject of interest within a video frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/            Primary Examiner, Art Unit 2652